Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,416,079 Although the claims at issue are not identical, they are not patentably distinct from each other because the species covers the genus. 

17812953
11416079
1. A method comprising: detecting a triggering event that switches a mobile device into a snap motion gesture detection state to commence a finger-snap gesture motion detection process; activating, based on detecting the triggering event, an image capturing device to capture a series of image frames of a scene; capturing, using the image capturing device, the series of image frames of the scene that includes a hand; determining, by analyzing at least two frames among the series of image frames, that a finger-snap gesture is detected in the series of image frames; and executing an action corresponding to a determination that a finger-snap gesture is detected in the series of image frames.
2. The method of claim 1, wherein executing an action comprises at least one of: executing a first action in response to the determination that the finger-snap gesture is detected; and executing a second action in response to the determination that the finger-snap gesture is not detected.
3. The method of claim 1, further comprising: generating maps of hand landmarks for each of at least two image frames in the series of image frames; and determining whether the maps of hand landmarks include at least: a first map that matches a first reference map of hand landmarks representing a hand in substantially a start position of a snap motion; and a subsequent, second map that matches a second reference map of hand landmarks representing a hand in substantially a progressed position of a snap motion; and wherein the determining by analyzing at least two frames comprises: analyzing the maps generated from at least two frames among the series of image frames; and determining that a finger-snap gesture is detected in the series of image frames in response to the first map and second map being captured within a snap time limit and matching respective ones of the first and second reference maps.
1. A method comprising: detecting a triggering event that switches a mobile device into a snap motion gesture detection state to commence a finger-snap gesture motion detection process; activating, based on detecting the triggering event, an image capturing device to capture a series of image frames of a scene; capturing, using the image capturing device, the series of image frames of the scene that includes a hand; generating a map of hand landmarks for each of at least two image frames in the series of image frames; determining whether the maps of hand landmarks include at least: a first map that matches a first reference map of hand landmarks representing a hand in substantially a start position of a snap motion; and a subsequent, second map that matches a second reference map of hand landmarks representing a hand in substantially a progressed position of a snap motion; determining, by analyzing the maps generated from at least two frames among the series of image frames, that a finger-snap gesture is detected in the series of image frames in response to determining that the first map and second map were generated from image frames captured within a snap time limit; executing a first action corresponding to a determination that the finger-snap gesture is detected in the series of image frames; and executing a second action corresponding to a next determination that the finger-snap gesture is not detected.
10. An electronic device comprising: an image capturing device that captures a series of image frames of a scene that includes a hand; a memory storing a snap detection utility providing a hand landmark generator, a gesture calculator, and a gesture state machine; and a processor coupled to the image capturing device and the memory, the processor executing program code that enables the electronic device to: detect a triggering event that switches the electronic device into a snap motion gesture detection state to commence a finger-snap gesture motion detection process; activate, based on detecting the event, the image capturing device to capture a series of image frames of a scene; determine that a finger-snap gesture is detected in the series of image frames; and execute an action corresponding to a determination that a finger-snap gesture is detected in the series of image frames.
11. The electronic device of claim 10, wherein to execute the action the processor executes at least one of: a first action in response to the determination that the finger-snap gesture is detected; and a second action in response to the determination that the finger-snap gesture is not detected.
12. The electronic device of claim 10, wherein the processor is further enabled
to: generate a map of hand landmarks for each of at least two image frames in the series of image frames; determine whether the maps of hand landmarks include at least: a first map that matches a first reference map of hand landmarks representing a hand in substantially a start position of a snap motion; and a subsequent, second map that matches a second reference map of hand landmarks representing a hand in substantially a progressed position of a snap motion; and wherein in performing the determining by analyzing at least two frames, the processor is further enable to: analyze the maps generated from at least two frames among the series of image frames; and determining that a finger-snap gesture is detected in the series of image frames in response to the first map and the second map being captured within a snap time limit and matching respective ones of the first and second reference maps.
8. An electronic device comprising: an image capturing device that captures a series of image frames of a scene that includes a hand; a memory storing a snap detection utility providing a hand landmark generator, a gesture calculator, and a gesture state machine; and a processor coupled to the image capturing device and the memory, the processor executing program code that enables the electronic device to: detect a triggering event that switches the electronic device into a snap motion gesture detection state to commence a finger-snap gesture motion detection process; activate, based on detecting the event, the image capturing device to capture a series of image frames of a scene; generate a map of hand landmarks for each of at least two image frames in the series of image frames; determine whether the maps of hand landmarks include at least: a first map that matches a first reference map of hand landmarks representing a hand in substantially a start position of a snap motion; and a subsequent, second map that matches a second reference map of hand landmarks representing a hand in substantially a progressed position of a snap motion; determine, by analyzing the maps generated from at least two frames among the series of image frames, that a finger-snap gesture is detected in the series of image frames in response to determining that the first map and second map were generated from image frames captured within a snap time limit; in response to detecting, via an audio capturing device, a snap-click sound contemporaneously with capturing image frames from which the second map is generated, increment a likelihood value indicating that a finger-snap gesture is detected in the series of image frames; and execute an action corresponding to a determination that a finger-snap gesture is detected in the series of image frames.
18. A computer program product comprising: a non-transitory computer readable storage device; and program code on the computer readable storage device that when executed by a processor associated with an electronic device, the program code enables the electronic device to provide the functionality of: detecting a triggering event that switches the electronic device into a snap motion gesture detection state to commence a finger-snap gesture motion detection process; activating, based on detecting the event, an image capturing device to capture a series of image frames of a scene; capturing, using an image capturing device, a series of image frames of a scene that includes a hand; determining, by analyzing the series of image frames, that a finger-snap gesture is detected in the series of image frames; executing a first action corresponding to a determination that a finger-snap gesture is detected in the series of image frames.
19. The computer program product of claim 18, wherein the program code comprises program code that, when executed by the processor, further enables the electronic device to executing a second action corresponding to a next determination that the finger-snap gesture is not detected.
17. A computer program product comprising: a non-transitory computer readable storage device; and program code on the computer readable storage device that when executed by a processor associated with an electronic device, the program code enables the electronic device to provide the functionality of: detecting a triggering event that switches the electronic device into a snap motion gesture detection state to commence a finger-snap gesture motion detection process; activating, based on detecting the event, an image capturing device to capture a series of image frames of a scene; capturing, using an image capturing device, a series of image frames of a scene that includes a hand; generating a map of hand landmarks for each of at least two image frames in the series of image frames; determining whether the maps of hand landmarks include at least: a first map that matches a first reference map of hand landmarks representing a hand in substantially a start position of a snap motion; and a subsequent, second map that matches a second reference map of hand landmarks representing a hand in substantially a progressed position of a snap motion; determining, by analyzing the maps generated from at least two frames among the series of image frames, that a finger-snap gesture is detected in the series of image frames in response to determining that the first map and second map were generated from image frames captured within a snap time limit; executing a first action corresponding to a determination that a finger-snap gesture is detected in the series of image frames; and executing a second action corresponding to a next determination that the finger-snap gesture is not detected.
4. The method of claim 3, further comprising: determining that multiple finger-snap gestures are detected in the series of image frames based on a determination that the maps of hand landmarks includes a third map and a fourth map that respectively match the first reference map and the second reference map; and wherein executing an action comprises at least one of: executing a first action in response to the determination that multiple finger-snap gestures are detected in the series of image frames; and executing a second action in response to the determination that only one finger-snap gesture is detected in the series of image frames.
5. The method of claim 1, wherein the activating of the image capturing device into the snap gesture motion detection state comprises: activating the image capturing device in response to the event being a prompt for a user of the electronic device to input a selectable response.
6. The method of claim 1, wherein the event comprises at least one of: identifying that the electronic device is receiving an incoming call; identifying that the electronic device has an active alarm; identifying that the electronic device entered a video mode; or identifying that the electronic device entered a still frame picture mode.
7. The method of claim 1, wherein the event comprises at least one of: identifying that the electronic device is connected to an external electronic display; or identifying that the electronic device is docked in a docking station.
8. The method of claim 1, further comprising: in response to detecting, using an audio capturing device, a snap-click sound contemporaneously with capturing image frames from which the second map is generated, incrementing a likelihood value indicating that a finger-snap gesture is detected in the series of image frames.
9. The method of claim 1, further comprising: detecting that a device interface of the electronic device is connected to a device-supported connector of a docking station; and in response to detecting the device interface is connected to the connector: activating the snap gesture motion detection state of the image capturing device and capturing the series of image frames of the scene and prompting a user of the electronic device to input a selection to operate in a desktop mode or a selection to operate in a smartphone mode.

Claim 8 and 10. The electronic device of claim 8, wherein the processor is further enabled to: determine whether multiple finger-snap gestures are detected in the series of image frames based on a determination that the maps of hand landmarks include a third map and a fourth map that respectively match the first reference map and the second reference map. 11. The electronic device of claim 10, wherein the processor is further enabled to execute an action by at least one of: executing a first action in response to the determination that multiple finger-snap gestures are detected in the series of image frames; and executing a second action in response to the determination that only one finger-snap gesture is detected in the series of image frames.

3. The method of claim 1, wherein the activating of the image capturing device into the snap gesture motion detection state comprises: activating the image capturing device in response to the event being a prompt for a user of the electronic device to input a selectable response.
4. The method of claim 1, wherein the event comprises at least one of: identifying that the electronic device is receiving an incoming call; identifying that the electronic device has an active alarm; identifying that the electronic device entered a video mode; or identifying that the electronic device entered a still frame picture mode.

7. The method of claim 1, wherein the event comprises at least one of: identifying that the electronic device is connected to an external electronic display; or identifying that the electronic device is docked in a docking station.

5. The method of claim 1, further comprising: in response to detecting, using an audio capturing device, a snap-click sound contemporaneously with capturing image frames from which the second map is generated, incrementing a likelihood value indicating that a finger-snap gesture is detected in the series of image frames.

6. The method of claim 1, further comprising: detecting that a device interface of the electronic device is connected to a device-supported connector of a docking station; and in response to detecting the device interface is connected to the connector: activating the snap gesture motion detection state of the image capturing device and capturing the series of image frames of the scene and prompting a user of the electronic device to input a selection to operate in a desktop mode or a selection to operate in a smartphone mode.
13. The electronic device of claim 10, wherein the processor is further enabled to: determine whether multiple finger-snap gestures are detected in the series of image frames based on a determination that the maps of hand landmarks include a third map and a fourth map that respectively match the first reference map and the second reference map; execute a first action in response to the determination that multiple finger-snap gestures are detected in the series of image frames; and execute a second action in response to the determination that only one finger-snap gesture is detected in the series of image frames.
14. The electronic device of claim 10, wherein the program code further enables the electronic device to activate the snap gesture motion detection state of the image capturing device-in response to the event being a prompt for a user of the electronic device to input a selectable response.
15. The electronic device of claim 10, wherein the event comprises at least one of the processor: identifying that the electronic device is receiving an incoming call; identifying that the electronic device has an active alarm; identifying that the electronic device is connected to an external electronic display; identifying that the electronic device is docked in a docking station; identifying that the electronic device entered a video mode; or identifying that the electronic device entered a still frame picture mode.
16. The electronic device of claim 10, further comprising an audio capturing device communicatively coupled to the processor, wherein the processor is further enabled to: in response to detecting, using the audio capturing device, a snap-click sound contemporaneously with capturing image frames from which the second map is generated, increment a likelihood value indicating that a finger-snap gesture is detected in the series of image frames.
17. The electronic device of claim 10, further comprising: a device interface that connects to a device-supported connector of a docking station; and wherein the processor is further enabled to, in response to detecting a connection between the device interface and the connector: activate the snap gesture motion detection state of the image capturing device and capture the series of image frames of the scene; and prompt a user of the electronic device to input a selection to operate in a desktop mode or a selection to operate in a smartphone mode.

Claim 8 and 10. The electronic device of claim 8, wherein the processor is further enabled to: determine whether multiple finger-snap gestures are detected in the series of image frames based on a determination that the maps of hand landmarks include a third map and a fourth map that respectively match the first reference map and the second reference map. 11. The electronic device of claim 10, wherein the processor is further enabled to execute an action by at least one of: executing a first action in response to the determination that multiple finger-snap gestures are detected in the series of image frames; and executing a second action in response to the determination that only one finger-snap gesture is detected in the series of image frames.

3. The method of claim 1, wherein the activating of the image capturing device into the snap gesture motion detection state comprises: activating the image capturing device in response to the event being a prompt for a user of the electronic device to input a selectable response.
4. The method of claim 1, wherein the event comprises at least one of: identifying that the electronic device is receiving an incoming call; identifying that the electronic device has an active alarm; identifying that the electronic device entered a video mode; or identifying that the electronic device entered a still frame picture mode.

7. The method of claim 1, wherein the event comprises at least one of: identifying that the electronic device is connected to an external electronic display; or identifying that the electronic device is docked in a docking station.

5. The method of claim 1, further comprising: in response to detecting, using an audio capturing device, a snap-click sound contemporaneously with capturing image frames from which the second map is generated, incrementing a likelihood value indicating that a finger-snap gesture is detected in the series of image frames.

6. The method of claim 1, further comprising: detecting that a device interface of the electronic device is connected to a device-supported connector of a docking station; and in response to detecting the device interface is connected to the connector: activating the snap gesture motion detection state of the image capturing device and capturing the series of image frames of the scene and prompting a user of the electronic device to input a selection to operate in a desktop mode or a selection to operate in a smartphone mode.
20. The computer program product of claim 18, wherein the program code comprises program code that, when executed by the processor, further enables the electronic device to provide the functionality of activating the snap gesture motion detection state of the image capturing device in response to the event being a prompt of a user of the electronic device to input a selectable response.

18. The computer program product of claim 17, wherein the program code comprises program code that, when executed by the processor, further enables the electronic device to provide the functionality of activating the snap gesture motion detection state of the image capturing device in response to the event being a prompt of a user of the electronic device to input a selectable response.




Claim Objections
Claims 6 and 7 is objected to because of the following informalities:  line one says “the event” “the triggering event” appears more appropriate.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,3,5-7,10,12,14-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dal Zot et al (2016/0124513) hereinafter, Dal Zot in view of Hong et al (2021/0026454) hereinafter, Hong.

In regards to claim 1, Dal Zot teaches a method comprising (abstract):
; activating, based on detecting the triggering event, an image capturing device to capture a series of image frames of a scene;[0013-0014, 0060, 0077] Dal Zot
 capturing, using the image capturing device, the series of image frames of the scene that includes a hand [0077] (fig. 100-102) fig. 2 hand fig. 3a hand)); Dal Zot
 determining, by analyzing at least two frames among the series of image frames [0081, 0098] Dal Zot, that a finger-snap gesture is detected in the series of image frames; and executing an action corresponding to a determination that a finger-snap gesture is detected in the series of image frames. Examiner notes the Google Patents translation of the KR101 757080 Foreign priority document uses “snap gesture” claim 8.
Dal Zot fails to teach detecting a triggering event that switches a mobile device into a snap motion gesture detection state to commence a finger-snap gesture motion detection process
However, Hong teaches detecting a triggering event that switches a mobile device into a gesture detection state to commence a gesture motion detection process [00269]. 
[0269] A proximity sensor from the sensors 108, e.g., an optical proximity sensor, can trigger the radar system 104 to switch-off or enter a state during which gesture-recognition is disabled, when the radar system 104 is occluded. Wireless signals, power connections, network connections, and other connections to the UE 102 can provide additional contextual information for controlling the radar system 104. In response to detecting a charging cable, docking station, or wireless charging system powering the UE 102, the radar system 104 refrains from entering the hard-gating state 2006 as the UE 102 does not need to deal with power consumption when charging and the user 120 would more likely want a faster response rate from the radar system 104. In a related example, when connected to a wireless charging system, the radar system 104 may disable much of its capability to avoid interfering with wireless chargers. The radar system 104 may operate in an inactive mode to avoid interfering with communications and other signals transmitted or received by the UE 102.

It would have been obvious to one of ordinary skill in the art to modify the snap detection gesture teaching of Dal Zot to further include detecting a triggering event that switches a mobile device into a gesture detection state to commence a gesture motion detection process as taught by Hong in order to provide fast response time.[0269]


In regards to claim 10, Dal Zot teaches an electronic device comprising (abstract): an image capturing device that captures a series of image frames of a scene that includes a hand [0013-0014, 0060, 0077];
Dal Zot fails to expressly teach a memory and detecting a triggering event that switches a mobile device into a snap motion gesture detection state to commence a finger-snap gesture motion detection process
However, Hong teaches detecting a triggering event that switches a mobile device into a gesture detection state to commence a gesture motion detection process [00269]. 
It would have been obvious to one of ordinary skill in the art to modify the snap detection gesture teaching of Dal Zot to further include detecting a triggering event that switches a mobile device into a gesture detection state to commence a gesture motion detection process as taught by Hong in order to provide fast response time.[0269]
Therefore Dal Zot in view of Hong teaches a memory storing a snap detection utility providing a hand landmark generator, a gesture calculator, and a gesture state machine; and a processor coupled to the image capturing device and the memory, the processor executing program code that enables the electronic device to: detect a triggering event  [0269] Hong that switches the electronic device into a snap motion gesture detection state[0013-0014, 0060, 0077] Dal Zot to commence a finger-snap gesture motion detection process; activate, based on detecting the event, the image capturing device to capture a series of image frames of a scene [0077] (fig. 100-102) fig. 2 hand fig. 3a hand)); Dal Zot; determine that a finger-snap gesture is detected in the series of image frames; and execute an action corresponding to a determination that a finger-snap gesture is detected in the series of image frames. [0081, 0098] Dal Zot,


In regards to claim 18, Dal Zot teaches a computer program product comprising: a non-transitory computer readable storage device [002-009] (fig. 4 403); and program code on the computer readable storage device that when executed by a processor associated with an electronic device,(fig. 4 (403)) the program code enables the electronic device to provide the functionality of: 
Dal Zot fails to expressly teach a memory and detecting a triggering event that switches a mobile device into a snap motion gesture detection state to commence a finger-snap gesture motion detection process
However, Hong teaches detecting a triggering event that switches a mobile device into a gesture detection state to commence a gesture motion detection process [0269]. Hong
It would have been obvious to one of ordinary skill in the art to modify the snap detection gesture teaching of Dal Zot to further include detecting a triggering event that switches a mobile device into a gesture detection state to commence a gesture motion detection process as taught by Hong in order to provide fast response time.[0269]
Therefore, Dal Zot in view of Hong teaches detecting a triggering event that switches  [0269]. Hong the electronic device into a snap motion gesture detection state to commence a finger-snap gesture motion detection process; activating, based on detecting the event, an image capturing device to capture a series of image frames of a scene; capturing, using an image capturing device, a series of image frames of a scene that includes a hand; [0077] (fig. 100-102) fig. 2 hand fig. 3a hand)); Dal Zot
determining, by analyzing the series of image frames, that a finger-snap gesture is detected in the series of image frames;[0091-0098] Dal Zot
executing a first action corresponding to a determination that a finger-snap gesture is detected in the series of image frames. (abstract [0081, 0098] Dal Zot,


In regards to claim 3, Dal Zot in view of Hong teaches the method of claim 1, further comprising: generating maps of hand landmarks for each of at least two image frames in the series of image frames (fig. 3a and 3b 301 and 302)) Dal Zot; and determining whether the maps of hand landmarks include at least: a first map that matches a first reference map of hand landmarks representing a hand in substantially a start position of a snap motion [0085-0090] Dal Zot; and a subsequent, second map that matches a second reference map of hand landmarks representing a hand in substantially a progressed position of a snap motion; and wherein the determining by analyzing at least two frames comprises [113-120] Dal Zot: analyzing the maps generated from at least two frames among the series of image frames; and determining that a finger-snap gesture is detected in the series of image frames in response to the first map and second map being captured within a snap time limit and matching respective ones of the first and second reference maps Claim 8 (fig. 4 401-402)) Dal Zot.
7.	In regards to claim 5, Dal Zot in view of Hong teaches method of claim 1, wherein the activating of the image capturing device into the snap gesture motion detection state comprises: activating the image capturing device in response to the event being a prompt for a user of the electronic device to input a selectable response.[269] radar activated Hong in view of camera [0077] Dal Zot.
In regards to claim 6, Dal Zot in view of Hong teaches method of claim 1, wherein the event comprises at least one of: identifying that the electronic device is receiving an incoming call; identifying that the electronic device has an active alarm; identifying that the electronic device entered a video mode or identifying that the electronic device entered a still frame picture mode. ([107, 0269-0271] optical proximity mode) Hong;
In regards to claim 7, Dal Zot in view of Hong teaches method of claim 1, wherein the event comprises at least one of: identifying that the electronic device is connected to an external electronic display; or identifying that the electronic device is docked in a docking station. [0269-0271] docking Hong.
In regards to claim 12, Dal Zot in view of Hong teaches electronic device of claim 10, wherein the processor is further enabled to: generate a map of hand landmarks for each of at least two image frames in the series of image frames; determine whether the maps of hand landmarks include at least: a first map that matches a first reference map (fig. 3a and 3b 301 and 302)) Dal Zot of hand landmarks representing a hand in substantially a start position of a snap motion; and a subsequent, second map that matches a second reference map of hand landmarks representing a hand in substantially [0085-0090] Dal Zot;  a progressed position of a snap motion; and wherein in performing the determining by analyzing at least two frames, the processor is further enable to: [113-120] Dal Zot analyze the maps generated from at least two frames among the series of image frames; and determining that a finger-snap gesture is detected in the series of image frames in response to the first map and the second map being captured within a snap time limit and matching respective ones of the first and second reference maps. [0269-0271] docking Hong.
In regards to claim 14, Dal Zot in view of Hong teaches electronic device of claim 10, wherein the program code further enables the electronic device to activate the snap gesture motion detection state of the image capturing device-in response to the event being a prompt for a user of the electronic device to input a selectable response. .[269] radar activated Hong in view of camera [0077] Dal Zot.
In regards to claim 15, Dal Zot in view of Hong teaches electronic device of claim 10, wherein the event comprises at least one of the processor: identifying that the electronic device is receiving an incoming call; identifying that the electronic device has an active alarm; 
identifying that the electronic device is connected to an external electronic display; identifying that the electronic device is docked in a docking station; identifying that the electronic device entered a video mode; or identifying that the electronic device entered a still frame picture mode. ([107, 0269-0271] optical proximity mode and docking mode) Hong;


Allowable Subject Matter
Claims 2, 4, 8-9, 11, 13, 16-17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694